Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6 and 16 stand cancelled. Claims 1, 5, 11, 15 are currently amended. Claims 1-5, 7-15 and 17-20 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed February 18, 2021, with respect to 6 and 16 have been fully considered and are persuasive. The allowable limitations of now cancelled claims 6 and 16 have been included in claims 1 and 11. The 35 USC 103 rejection of claims 1 and 11 has been withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 11 allowable is a processor configured to determine a first degree of yellowness of the correction reference object and a second degree of yellowness of the skin based on the image, and configured to determine an antioxidant index of the user based on the first degree of yellowness and the second degree of yellowness, and a predetermined antioxidant index estimation model the predetermined antioxidant index estimation model defining a relationship between the antioxidant index and at least one of a difference between the first degree of yellowness and the second degree of yellowness or a ratio between the first degree of yellowness and the second degree of yellowness.
Likewise claims 2-5, 7-10, 12-15 and 17-20 are allowed because they are dependents of claims 1 and 11, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661